DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-17 are currently pending
	Rejection under 35 U.S.C. 112(a) is withdrawn based on Applicant’s clarification
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of 1-17 have been fully considered and are found unpersuasive.
	(i)	Applicants argue against Examiner’s rationale for a Double Patenting rejection in Remarks at Pg.1, citing; “Further, the Office Action equates the 129 patent's inter prediction information to the claimed motion vector information. See Office Action at page 4. However, the motion vector information is different from the 129 patent's inter prediction information where the motion vector information is included in the inter prediction information, as acknowledged by the Office Action.”
However, Examiner finds the argument being contradicted by the application disclosure attesting that the motion vector information is a part of the temporal prediction mode i.e., inter-prediction as defined in the conflicting patent citing an inter prediction information, as indicated in the Office Action at Pg.4, Id., as captured from application at Par.[0083] herein cited for brevity

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, thus rebutting the asserted argument. 
  
	(ii)  Regarding the second argument where “Nakamura does not disclose that "the second flag information indicates whether the current coding block has multiple inter prediction parameter information based on a neighbor block of the current coding block,".
	Examiner rebuts by reformulating the teachings of Nakamura signaling a first skip flag received at decoder, indicating a skip_flag [x0], [y0]=1 mode, based on the prediction information, the prediction mode is set to inter-prediction e.g., MODE_INTER, Par.[0145] per code at Fig.10

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and a second flag information for the current coding block from the bitstream represented by a second flag indicating a partition mode flag ParMode flag being obtained Par.[0123] directly related to a MV (Motion Vector) estimation process derived from the neighboring blocks to the current block thus having the second flag information implicitly indicating  that the current coding block has multiple inter parameter information based on the partitioned sub-blocks of the current coding block e.g., based on the first flag value skip_flag [x0], [y0]=1, determining the prediction mode to be inter-prediction as explicitly inndicated by the syntax MODE_INTER Par.[0089]-[0092] and accordingly to the a second syntax setting the partition mode PartMode, thus indicating multiple inter-prediction parameter information for each of the partitioned blocks Par.[0093]-[0096], which would have been obvious to the ordinary skilled that the prediction parameter information is directed towards the pixels of the neighboring blocks which are the only reference samples being reconstructed and available for MV candidate selection, i.e., for the multiple sub-blocks of different sizes, hence indicating the multiple inter-prediction parameters information for decoding the current coding block according to their respective size e.g., Par.[0096] and implicitly determined by  the partition mode PartMode and PRED_INTER mode information Par.[0122]. Schwarz is mapped to claims 1-17 for contributing to the interpretation of the claims in lieu of Nakamura and not in place of.

3-1.	Note
On Aug, 5th, 8th and 10th , Examiner repeatedly tried to contact the Attorney of record in order to clarify the claim language and the substance of the Double Patenting rejection, and to provide a solution for resolving the claim syntax for the 35 U.S.C. 112(b) pending rejection, without success, and consequentially advance the prosecution towards an allowance contingent to overcoming the above rejections.
Applicant’s representative is encouraged to contact the Examiner for an interview at the most convenient time.
Double Patenting
4.	Claim 1, of this Application No. 16/834,788 are patentably indistinct from claim 1 of the US issued Patent No. 10,638,129  (Re Appl. No. 15/570,160). 
Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b); 
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner’s Reasoning for the Obviousness Double Patenting Determination is represented below;
Instant Application v. Conflicting Patent - claim analysis		
The claim 1 of the instant application recites a similar matter by using analogous wording with claim 1 of the conflicting issued patent US 10,638,129. One of ordinary skill in the art would have found obvious to interpret the instant claimed matter reciting; “obtaining motion vector information for each subblock of the plurality of subblocks based on motion vector information of a neighbor block adjacent to the subblock among neighbor blocks of the current coding block;  “, as carrying a similar scope where the only difference in the recited limitations would be the replacement of the obtaining motion vector information with  “obtaining inter prediction information…..”, recited in the conflicting issued patent of the parent application.
It is obvious that the motion vector information is a part of the temporal prediction mode i.e., inter-prediction as defined in the conflicting patent citing an inter prediction information, Id., as indicated by application at Par.[0083] herein cited fofr brevity

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The skip first flag signaled in the bitstream and recited in both cases as a condition to apply inter-prediction coding mode where the neighboring adjacent sub-blocks are used as reconstructed references for deriving the motion vectors used for inter- prediction mode claimed.  In both, the instant application and the granted patent, the inter-prediction applied to the reconstruction of the sub-blocks is contingent to obtaining a second flag information based on the first flag indicating whether the skip mode is used reciting; “wherein the second flag information indicates whether the current coding block has multiple inter parameter information based on subblocks of the current coding block; “, upon which a partitioning of the coding block (CB) into a plurality of subblocks is processed based on the inter-prediction parameter information, or the, i.e., the motion vectors information, for reconstructing the subblocks.

4-1.	Claims 2-6 and 8-13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 2-6 and 13-18 respectively considered claims of the issued U.S. Patent No. US 10,638,129, where the claims at issue are not identical but are similar in scope, they are not patentably distinct from each other as explained for claims 1.
	The rejection is maintained.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 8, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
An analysis of the currently amended claims the recited matter originally presented indicated the skip mode prediction being signaled by a first flag, , Id., “wherein the first flag information indicates whether the current coding block is coded in a skip mode; …first flag information indicating that the current coding block is coded in the skip mode” which are now reading; 
“wherein the first flag information indicates whether the current coding block is coded in a skip mode; 
obtaining, based on the first flag informationwhether…, does not indicate an alternative condition to “skip”, which may no longer be established with certainty, hence deeming the claim indefinite.
For the purpose of this examination it is interpreted that the “first flag” indicates a skip coding mode being selected. 
According to the English Language Help Desk - A webpage about the correct use of English -, a correction to the named limitation is expected according to the definition below;
“Whether and if are often interchangeable, but sometimes only one of them is correct. To avoid any danger of mistake, use if to introduce a condition and whether when there are two alternatives possible.” See link at; 
https://site.uit.no/english/grammar/whether-or-if/#:~:text=Whether%20and%20if% 20are%20often,will%20go%20to%20the%20beach.
	The term “whether” introduces conditional ambiguity in selecting one form a plurality of possible alternatives to be considered valid, thus demands a decisional choice in order to allow for the subsequent limitations to occur with certainty.
	Examiner proposes;
“obtaining first flag information for a current coding block from the bitstream, wherein the first flag information indicates being coded in [[a]] skip mode;” 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiroya Nakamura et al., (hereinafter Nakamura) (US 2014/0376638) in view of Heiko Scwarz et al., (hereinafter Scwarz) (US 2013/0279577).
No common assignee or inventor has been identified for this application.
Re Claim 1. (Currently Amended) Nakamura discloses, a method of decoding a bitstream for a video signal by a decoding device (Abstract, Fig.1, Par.[0141]), the method comprising: 
obtaining first flag information for a current coding block from the bitstream, wherein the first flag information indicates whether the current coding block is coded in a skip mode (receiving, hence obtaining a skip flag from the bitstream for the current block by a prediction, syntax indicating that the coding block is coded on skip mode, per code skip_flag [x0], [y0], at Fig.10 Par.[0127], [0134], [0145]); 

obtaining, based on the first flag information(when skip flag is received indicating  skip_flag [x0], [y0]=1, and based on the prediction information, the prediction mode is set to inter-prediction e.g., MODE_INTER, Par.[0145] per code at Fig.10

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
), second flag information for the current coding block from the bitstream (a second partition mode flag ParMode flag being obtained Par.[0123]), wherein the second flag information indicates whether the current coding block hasmultiple inter prediction parameter information based on a neighbor block (based on the first flag value skip_flag [x0], [y0]=1, determining the prediction mode to be inter-prediction e.g., MODE_INTER Par.[0089]-[0092] and accordingly to the a second syntax setting the partition mode PartMode, thus indicating multiple inter-prediction parameter information for each of the partitioned blocks Par.[0093]-[0096], where would be obvious to the ordinary skilled that the prediction parameter information is directed towards the pixels of the neighboring blocks which are the only reference samples being reconstructed and available for MV candidate selection, i.e., for the multiple sub-blocks of different sizes, indicating the multiple inter-prediction parameters information for decoding the current coding block according to their respective size e.g., Par.[0096] and implicitly determined by  the partition mode PartMode and PRED_INTER mode information Par.[0122]); 

partitioning, based on the second flag information (partitioning the coding block, Par.[0018]-[0039] etc. and the sub-block partitioning scheme  in Figs 14A-H, e.g., sub-blocks size NxN 0-3 in Fig.14H as the smallest partitioned block size i.e., sub-block size set to the power of 2, Par.[0087],[0087]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) indicating that the current coding block has multiple inter parameter information, the current coding block into a plurality of subblocks (partitioning into a plurality of sub-blocks by the syntax  partition mode of a second flag, PartMode, Par.[0123] implicitly indicating multiple inter-prediction parameter information for each of the partitioned blocks Par.[0093]-[0096], i.e., sub-blocks of different sizes as topically named in the art,
 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and indicating the multiple inter-prediction parameters information for decoding the current coding block according to their respective size e.g., Par.[0096] and Par.[0127] stipulating as cited,


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

obtaining motion vector information for each subblock of the plurality of subblocks in the current coding block based on motion vector information (obtaining the motion vectors on the current target block to be predicted at temporally different positions using inter-prediction information at block level, i.e., sub-blocks, at least at Par.[0034],[0035]) of [[a]] the neighbor block adjacent to the subblock among neighbor blocks of the current coding block (obtaining the motion vector information of the current coding unit and deriving inter-prediction information, spatially adjacent to the current block e.g., neighboring prediction blocks Par.[0159] Fig.14H to the target prediction block, Par.[0108]-[0110] and Fig.6-8 Fig.14, of temporal merge candidates, Par.[0103]-[0105]); 
obtaining a prediction value for the subblock (obtaining a prediction value, Par.[0141], Fig.10, or S2111 in Fig.18, for each sub-block deriving the inter-prediction parameter information at unit 104, in Fig.1, Par.[0018]-[0023]) based on the obtained motion vector information (performing motion compensation thus using the prediction value for the respective partitioned sub-blocks 


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , Par.[0004], [0042], [0084], [0245]); and 
reconstructing the subblock based on the obtained prediction value (reconstructing the partitioned sub-blocks in the bitstream at decoding unit 202, Par.[0042] by obtaining a prediction value, Par.[0141], Fig.10, or S2111 in Fig.18 and predicting the current sub-blocks partitioned as in Fig.3, based on the inter-prediction information signaled from encoder to decoder and partitioning per Fig.14H, Par.[0047], [0048] and according to the sub-block NxN partitioning scheme used Par.[0159].  
However, while some claimed limitations may not be directly addressed due to lack of support in specification, but may only be inferred from Nakamura, it is remarked that the art to Schwarz may be explicitly teaching these limitations reciting: 
obtaining, based on the first flag information multiple inter prediction parameter information based on a neighbor block  (based on the first skip_flag being signaled and activated in the bitstream for the current block Par.[0043], hence obtained at decoder according to the multiple sub-block partitions e.g., where the block 40 is further partitioned into sub-blocks 50 and 60 representing multiple inter-prediction motion vector parameters at Par.[0046], [0184]); 
partitioning, based on the second flag information indicating that the current coding block has multiple inter parameter information, the current coding block into a plurality of subblocks (and based on a second flag, split_coding_unit_flag from which obtaining the QT quad tree sub-partition information and multiple inter-prediction information, Par.[0178],[0179] Fig.11-13, Par.[0189],[0190]);

One of ordinary skills would have found obvious before the effective filing date of the invention, to consider the teachings in Nakamura, by which a decoding apparatus performs an initial partitioning of the data stream into blocks of any size 32x32, 16x16, 8x8x, 4x4 and sub-blocks set to the smallest size by power of 2 rule,  Par.[0087], [0088] [0159] according to inter-prediction information received from the bit-stream, by which the inter-prediction method is based on the condition established by a signaled skip flag, and using merge mode in the spatio-temporal position of the neighboring reference blocks in order to predict the current block. The disclosure in Nakamura finds a similar prediction method in the art to Schwarz detailing the skip based inter-prediction and the various results obtained in view of saving at the bit rate processing Par.[0018] reducing the explicit syntax signaling Par.[0040] and in effect improving the coding efficiency Par.[0080], under which rationale the combination which would have produced the same claimed results with high predictability.

Re Claim 2. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein when the current coding block is partitioned into 4 subblocks having a same size (same size sub-blocks 0-3 Fig.14H), motion vector information for a top left subblock of the 4 subblocks is obtained from a top left neighbor block adjacent to the current coding block (sub-block 0, from top-left block E0), motion vector information for a top right subblock of the 4 subblocks is obtained from a top neighbor39Attorney Docket No.: 19819-0773002Client Ref: OPP-TZ-2015-0433-US-C1 block adjacent to the current coding block (sub-block 1, from top neighbors C0, B1 see Fig.14H), motion vector information for a bottom left subblock of the 4 subblocks is obtained from a left neighbor block adjacent to the current coding block (sub-block 2, from left neighbors D0, A2), and motion vector information for a bottom right subblock of the 4 subblocks is obtained from a temporal neighbor block of the current coding block (for sub-block 3, Fig.14H may be predicted based on temporal candidates per Fig.15 and Fig.19 steps 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 steps 3101-3104).  

Re Claim 3. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein when the current coding block is partitioned into 2 subblocks having a same size and each having a greater vertical size, motion vector information for a left subblock of the 2 subblocks is obtained from a left neighbor block adjacent to the current coding block, and motion vector information for a right subblock of the 2 subblocks is obtained from a top neighbor block adjacent to the current coding block (see Fig.14E, sub-blocks 0 and 1 with neighbors E0 –A0 and Co-B1 top respectively

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
).  

Re Claim 4. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein when the current coding block is partitioned into 2 subblocks having different sizes and each having a greater vertical size and a left subblock has a greater horizontal size than a right subblock (sub-block 0), motion vector information for the left subblock of the 2 subblocks is obtained from a left neighbor block adjacent to the current coding block, and motion vector information for the right subblock of the 2 subblocks is obtained from a top right neighbor block adjacent to the current coding block (sub-block 1 Fig.14G and respective claimed neighbors).  

Re Claim 5. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein when the current coding block is partitioned into 2 subblocks having different sizes and each having a greater vertical size and a left subblock has a smaller horizontal size than a right subblock (sub-block 0 in Fig.14F), motion vector information for the left subblock of the 2 subblocks is obtained from a bottom left neighbor block adjacent to the current coding 40Attorney Docket No.: 19819-0773002 Client Ref: OPP-TZ-2015-0433-US-C1 block, and motion vector information for the right subblock of the 2 subblocks is obtained from a top neighbor block adjacent to the current coding block (sub-block 1 Fig.14F and respective claimed neighbors).  

Re Claim 6. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein obtaining the motion vector information for the subblock based on the motion vector information of the neighbor block adjacent to the subblock includes (based on the inter prediction information of the neighboring reconstructed blocks/pixels adjacent to the current block/sub-blocks of pixels, as indexed in Fig.13, 15): 
assigning the motion vector information of the neighbor block adjacent to the subblock to the motion vector information for the subblock (allocating the inter-prediction information of the neighboring blocks e.g., a reference index to the inter-prediction partition information, corresponding to the respective prediction sub-bloc, Par.[0095], [0101]).  

Re Claim 7. (Original) Nakamura and Schwarz disclose, the method of claim 1, 
Nakamura teaches, wherein the neighbor blocks of the current coding block include at least one spatial neighbor block adjacent to the current coding block in a picture including the current block and a temporal neighbor block in a picture different from the picture including the current block (setting a value among the reference list candidates L0, L1 at S5102, S5103 Fig.34, 37, Par.[0018]-[0023], [0025]-[0026], [0028]-[0033]).  

Re Claim 8. (Currently Amended)  This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus comprising a processor (Nakamura; a processor Par.[0029]), wherein the processor is configured to implement each and every steps in the same order of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 9. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every steps in the same order of the method claim 2, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 10. (Original)  This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every steps in the same order of the method claim 3, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 11. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every steps in the same order of the method claim 4, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 12. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every steps in the same order of the method claim 5, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 13. (Original) This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every steps in the same order of the method claim 6, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 14. (Original)  This claim represents the decoding apparatus configured to decode a bitstream for a video signal, the decoding apparatus configured to implement each and every steps in the same order of the method claim 7, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 15. (Currently Amended)  This claim represents the method of encoding a bitstream for a video signal, (Nakamura; Fig.1, Par.[0045] or Schwarz;encoder at Par.[0006]) where each and every limitations of the decoding method of claim 1, are processed at each and every steps in the same order within the prediction loop of the encoder, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 16. (Original) This claim represents the computer readable storage device storing the bitstream where each and every limitations of the decoding method of claim 1, are processed at each and every steps in the same order within the prediction loop of the encoder, hence it is rejected under the same evidentiary premises mutatis mutandis.

Re Claim 17. (Currently Amended) This claim represents the apparatus implementing the encoding of a video bitstream, (Nakamura; Fig.1, Par.[0045] or Schwarz; encoder at Par.[0006]) where each and every limitations of the decoding method of claim 15, are processed at each and every steps in the same order within the prediction loop of the encoder, hence it is rejected under the same evidentiary premises mutatis mutandis.

Conclusion
7.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/